Citation Nr: 0202235	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  98-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back injury characterized as 
lumbosacral strain and lumbar spine disk disease prior to 
March 25, 1998.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of low back injury characterized as 
lumbosacral strain and lumbar spine disk disease from March 
25, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to December 
1988.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which granted service 
connection for residuals of a low back injury.

The Board notes that the veteran, in an April 2001 statement, 
appeared to raise a claim of new and material evidence to 
reopen a previously denied service connection claim for 
hearing loss.  In addition, at her October 2001 hearing, the 
veteran appeared to raise a new claim for service connection 
for shortening of the bones in her left leg.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Since May 13, 1996, the veteran's low back disorder has 
been productive of severe intervertebral syndrome with 
recurring attacks of symptoms compatible with sciatic 
neuropathy, but with intermittent relief.

3.  Since May 13, 1996, the veteran's low back disorder has 
not been productive of pronounced intervertebral disk 
syndrome with persistent symptoms, fractured vertebra without 
cord involvement, or ankylosis of the lumbar spine. 


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
residuals of low back injury characterized as lumbosacral 
strain and lumbar spine disk disease for the period since May 
13, 1996 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5285, 5289, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned her service-connected low back disorder 
does not accurately reflect the severity of that disability.  
Specifically, the veteran claims that she should receive a 
higher disability evaluation because she experiences, in 
pertinent part, constant disabling symptomatology.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

First, the VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate her claims.  See 38 U.S.C.A § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case, and subsequent 
supplemental statements of the case, in addition to 
correspondence to the veteran, have provided her with 
sufficient information regarding the applicable legal 
criteria and the evidence necessary to substantiate her 
claim.  The RO specifically addressed the provisions of the 
VCAA in a March 2001 letter and the July 2001 supplemental 
statement of the case.  The Board finds, therefore, that such 
documents are essentially in compliance with VA's revised 
notice requirements.  The Board finds that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
VA Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, as the November 1996 rating action was the initial 
grant of service connection for the veteran's low back 
disorder, the Board will consider whether staged ratings, 
other than those assigned by the RO, should be assigned for 
this disability.  Thus, the holding in Fenderson will be 
addressed in the adjudication of the veteran's appeal for a 
higher evaluation.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 

A November 1996 rating decision granted service connection 
for residuals of a low back injury and assigned a 
noncompensable disability evaluation effective May 13, 1996.  
The veteran filed a notice of disagreement, a statement of 
the case was issued, and the veteran perfected her appeal.  
In November 1998, following a hearing before the RO, the 
veteran's disability evaluation was increased to 10 percent 
disabling, also effective May 13, 1996.  In January 2000, 
following the submission of additional medical records, the 
RO issued a rating decision increasing the veteran's 
disability evaluation to 20 percent disabling effective March 
25, 1998, the date which the RO determined an ascertainable 
increase in the veteran's back disability was demonstrated.  
The veteran was afforded a videoconference hearing before the 
undersigned Board Member in October 2001. 

The evidence of record consists of VA medical records, VA 
examination reports, and the veteran's testimony at hearings 
before the RO and the Board.  According to VA records dated 
May 1996, the veteran complained of low back pain, left leg 
pain, and left shoulder pain.  Examination showed normal 
gait, toe and heel walk within normal limits, and that the 
veteran could squat and stand without assistance.  The 
diagnoses were rule out radiculopathy, musculoskeletal pain, 
and acute sprain/strain of the medial side of the scapula.  
An EMG of the lumbosacral paraspinals was normal.  

In March 1997, the veteran reported a history of occasional 
back and left hip area pain.  Examination showed decreased 
range of motion of the lumbosacral spine with tenderness at 
the L3-S1 region, negative straight leg raising, and strength 
was 5 out of 5.  The veteran was diagnosed with non-radicular 
chronic recurrent lumbar strain.  A September 1997 record 
also includes a diagnosis of likely left piriformis syndrome 
of the sciatic nerve, left hip greater trochanteric bursitis, 
and left iliotibial band syndrome.  The veteran's symptoms 
improved with use of Tegretol for the neuropathic sciatic 
pain and with use of a non-steroid anti-inflammatory and 
physical therapy for the back.

The veteran was afforded a VA examination in connection with 
her claim in December 1997.  The veteran related a history of 
an injury during service in which she fell off a trailer onto 
a rim and tire, injuring her back.  X-rays at the time did 
not detect any abnormalities.  The veteran also reported a 
history of recurring back pain, with occasional radiating 
pain to her left hip and down her left leg.  The veteran 
described her pain as an "aching pain" and stated that her 
symptoms had worsened since service, causing pain in her 
back, and left hip, leg, and knee.  The veteran also stated 
that the pain was either a sharp shooting pain down her leg 
or a burning sensation.  In addition, the veteran related 
that the low back pain, left hip pain, and lateral left leg 
pain was constant, and varied from a 2 out of 10 to a 10 out 
of 10 in intensity, but that the pain did not worsen with 
activity.  The veteran did not report any paresthesia, but 
did state that her left leg occasionally felt numb to touch.  
According to the veteran, she had tried non-steroidal anti-
inflammatory medications, which provided mild relief, and 
Tegretol, which provided relief from severe pain, but which 
made her lethargic.  

Physical examination showed mild scoliosis of the lumbar 
thoracic spine, tenderness of the lumbar and lower thoracic 
spine, and tenderness over the left sacroiliac region.  Range 
of motion was zero (0) to 80 degrees of forward flexion with 
complaints of pain, zero (0) to 20 degrees of extension, zero 
(0) to 20 degrees of right flexion, and zero (0) to 30 
degrees of left flexion.  Rotation was to 35 degrees 
bilaterally, and there was no evidence of muscle spasm.  
Neurological examination showed some diminished sensation to 
light touch on the lateral left thigh and normal reflexes.  A 
MRI showed mild diffuse disk bulge with ventral thecal sac 
flatting at L4-L5 and a diffuse disk bulge and right 
paracentral protrusion at L5-S1 just contacting the ventral 
S1 root bilaterally.  The diagnoses were chronic lumbosacral 
strain, piriformis syndrome, and iliotibial band syndrome.  
The examiner added that the veteran did have degenerative 
disk disease and bulging disks, however, these were not 
compressing the nerve roots which would cause her symptoms of 
numbness.  The examiner reported that it was the likely cause 
of her back pain, and he noted, further, that the EMG was 
normal which went against a finding of radiculopathy.

A treatment note related to the veteran's mental health 
rehabilitation program, dated March 1998, indicates that the 
veteran reported that her low back pain with disk disease was 
"fairly under control" and that she faithfully adhered to 
her prescribed exercise regimen.  Another March 1998 
treatment note indicates that the veteran experienced a 
flare-up of her left sciatica.  An EMG report, also dated 
March 1998, showed that the veteran had a history of left hip 
and buttock pain, which radiated to her big toe.  Physical 
examinations showed 2+ bilateral patellar reflexes, 5 out of 
5 muscle strength bilaterally, and questionable positive left 
straight leg raising.  The EMG was negative for evidence of 
peripheral neuropathy, radiculopathy, sciatica, or left focal 
lower extremity nerve entrapment.  

An April 1998 treatment note indicated that the veteran had a 
history of chronic low back pain with lumbar disk disease, 
which was symptomatic.  Another April 1998 treatment note 
shows that the veteran requested a Toradol injection to 
relieve low back pain with 8 out of 10 intensity.  The 
veteran also related that she used a TENS unit 
intermittently.  The injection was given and the diagnosis 
was chronic pain exacerbation. 

In May 1998, the veteran reported that she used a TENS unit 
with heat for severe back pain.  The veteran also reported 
that she was doing physical therapy exercises and was 
retraining in computer use because she could no longer work 
as a hospital aide due to her back.  

According to the May 1998 VA examination report, the veteran 
had a history of treatment for a lumbar strain, as well as 
left piriformis syndrome and left iliotibial band syndrome.  
The examiner detailed a review of the veteran's claims file 
and service medical records and opined that the medical 
records supported a diagnosis of chronic lumbosacral 
strain/sprain with lumbar degenerative disk disease.  The 
examiner noted that the veteran had developed radicular 
symptoms, but that an EMG was negative for true 
radiculopathy.  The examiner also noted that the December 
1997 MRI showed diffuse disk bulge at L4-L5 and L5-S1, with 
the veteran's L5-S1 disk bulge abutting the S1 nerve root 
bilaterally, causing radicular type pain under certain 
situations, but without nerve damage associated with 
radiculopathy.  In addition, the examiner noted that 
piriformis syndrome could also irritate the sciatic nerve and 
cause radicular type pain, but that the veteran's 
distribution of pain did not "fully fit a sciatica 
picture."

In November 1998, the veteran was afforded a hearing at the 
RO.  The veteran testified that she experienced pain in her 
back, which continued into her left hip, thigh, and knee.  
The veteran also testified that she wore a back brace and 
knee brace, and that she was waiting for shoe inserts.  In 
addition, she stated that she used a TENS unit and was 
undergoing physical therapy, which provided intermittent 
relief.  She also testified that she worked as an accountant 
and had left work early due to her pain.  

The veteran was also afforded another VA examination in 
November 1998.  According to the VA examination report, the 
veteran reported low back pain for the previous six years, 
which now radiated down the back of her leg to her toes.  She 
also reported burning and paresthesia and a chronic pain 
level of 3 out of 10, which could become a 10 out of 10 upon 
exacerbation.  The veteran reported that exacerbations 
occurred approximately once a month, and lasted one to three 
weeks.  She also complained of difficulty climbing stairs due 
to knee pain.  In addition, the veteran related that most of 
the symptoms were on her left side, but she had noticed 
recent right side involvement.  Physical examination showed 
weakness on motor testing, but with muscle strength of 5 out 
of 5.  Tone and rapid alternating movements were normal.  
There was no pronator drift, atrophy, fasciculation, or 
tremor.  Deep tendon reflexes were 2 out of 4 and symmetrical 
bilaterally.  Sensory testing revealed intact light touch and 
vibration.  There was decreased pinprick in the left lateral 
and medial foot.  Gait was normal, and the veteran was able 
to heel and toe walk without difficulty.  The diagnosis was 
lumbosacral strain. 

According to the May 1999 VA examination report, the veteran 
related that she had daily radiating low back pain.  The 
veteran complained of tightness in the back, muscle spasm, 
and radiation down the posterior aspect of her legs, as well 
as occasional numbness of her feet.  The veteran also related 
that she could bend at the waist, but only for a couple of 
minutes due to exacerbation of her discomfort.  The veteran 
reported that ice and a TENS unit were helpful, but that 
medications such as Motrin and Flexeril did not completely 
relieve her discomfort.  The veteran also reported that she 
had never had surgery.  With regard to the veteran's 
employment history and her low back disorder, the veteran 
gave a history of being a certified nursing assistant, which 
she had to quit because her back pain prevented her from 
lifting patients.  The veteran stated that she had been 
working as an accountant for a temporary service since 
leaving nursing.  Physical examination showed that the 
veteran had normal gait and posture.  There was lumbosacral 
spinal muscular tenderness along with associated spasm on 
palpation.  Distal pulses in the feet were normal and there 
was no evidence of circulatory impairment.  Lower extremity 
reflexes and muscle strength were normal.  Straight leg 
testing was positive bilaterally, with the left leg positive 
at 30 degrees, and the right leg positive at 35 degrees.  The 
veteran's range of motion was limited by 30 percent in 
forward flexion, limited by 30 percent in extension, and 
limited by 50 percent in side-to-side bending, due to low 
back pain.  Sensation of the lower extremities was intact 
bilaterally, with the exception of mild diminished sensation 
to pinprick medially along the feet.  The impression was 
chronic lumbosacral strain.  The examiner also noted that 
films of the lumbosacral spine suggested degenerative joint 
disease, or arthrosis, of the lumbosacral spine.  A MRI of 
the lumbar spine showed a small right paracentral herniated 
disk at L5-S1, mildly flattening the thecal sac to the right 
of midline.  The examiner opined that the neural compression 
might explain the diminished sensation detected on 
examination.  

A May 1999 orthopedic treatment note indicates that the 
veteran was evaluated for left knee pain.  The treatment note 
also indicates that veteran was opposed to spine surgery and 
that straight leg raising was limited to 60 degrees on the 
right and 40 degrees on the left.  Left ankle jerk was trace, 
right ankle jerk was 1+, and there was a quarter inch of left 
calf atrophy.  The examining physician also indicated that 
the burning discomfort that the veteran described as 
radiating from her left knee to her foot was attributable to 
the veteran's lumbar radiculitis or fibromyalgia. 

In August 1999, the veteran was assessed regarding a 
potential connective tissue or rheumatologic disorder.  A 
review of the veteran's radiological films was done, and a 
medical history was obtained from the veteran.  Examination 
showed that the veteran had positive straight leg raising of 
the left leg eliminated by pelvic tilt, lower extremity 
muscle strength was 5 out of 5, and symmetric deep tendon 
reflexes.  The veteran had a questionable L5 sensory deficit 
of the left foot.  The veteran was assessed as having chronic 
low back pain with suggestive left lower extremity 
radiculopathy and lumbar disk disease.

A May 2000 VA treatment record indicates that the veteran had 
a history of sciatica.  According to the record, the veteran 
complained of a recent flare-up of pain in her left leg from 
the tailbone to the great toe, with occasional tingling and 
numbness.  The veteran reported that her pain was chronically 
3 out of 10, increasing to 10 out of 10 with flare-ups.  The 
veteran also reported that Gabapentin relieved the pain 
somewhat, but that she still experienced pain.  No specific 
activity elicited the pain.  The veteran did not report any 
bladder or bowel dysfunction.  Examination showed deep tendon 
reflexes of 2+ in the ankle and patellar, muscle strength of 
5 out of 5 for the right leg, hip, and ankle, and 4-5 out of 
5 for the left leg, hip, and ankle.  Straight leg testing was 
negative bilaterally.  Back strain was noticed at 50 degrees 
with flexion.  There was also point tenderness at the left 
hip and along the distribution of the piriformis muscle.  The 
veteran was unable to walk on her toes due to pain, but could 
walk on her heels with some pain.  The examiner noted that 
the veteran had normal gait initially, but that the veteran 
became antalgic after examination.  The veteran was assessed 
as having sciatic nerve-related pain, causing disruption of 
daily activities.  The veteran's dosage of Gabapentin was 
increased and a Toradol injection was given.  

In February 2001, the veteran complained of increasing back 
pain with occasional radiation to the left leg and occasional 
numbness, requiring use of an ice pack every night.  
Examination showed tenderness of the paraspinal muscles and 
decreased range of motion of the back.  Anterior flexion was 
to 40 centimeters from the floor to the fingertips.  The 
veteran was able to heel and toe walk, and straight leg 
raising was negative.  Motor strength was 5 out of 5, except 
for the left lower extremity.  The diagnoses were lumbar 
strain, piriformis syndrome, and chronic pain syndrome.

The veteran also testified at a videoconference hearing 
before the undersigned Board Member in October 2001.  The 
veteran testified that she experienced spasm and radiating 
pain due to her low back disorder.  She also testified that 
she had not gone to the VA for treatment in a while because 
she was unhappy with the treatment she had received.  
According to the veteran, the VA did not give her adequate 
medication for her pain due to her previous alcoholism, and 
she had been forced to self-treat instead.  The veteran 
stated that the VA initially would only increase her seizure 
medication in an effort to control her pain, but that the VA 
had since put her on two anti-depressants and a muscle 
relaxer instead.  The veteran indicated that the medication 
worked for "maintenance" but was inadequate when she had a 
flare-up.  The veteran further testified that she was unable 
to drive tractor-trailers after service, and had to leave the 
nursing field due to her back problems.  She stated that she 
quit her last job as in the accounting field because she 
could not work part-time and go to school part-time because 
her back pain interfered with her studying.  The veteran 
indicated that she was hoping to be able to work from home on 
a contract basis once she received her degree.  The veteran 
also stated that she had a back brace, which provided 
temporary relief while she was doing housework.  In addition, 
the veteran indicated that she was guarded in her movements 
in order to prevent flare-ups.

The veteran was initially rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under 
that code, a 10 percent disability evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  For the next 
higher 20 percent disability evaluation, there must be 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in a 
standing position.  A 40 percent disability evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.  
As the medical records do not contain objective evidence of 
listing of the spine, significant loss of lateral motion, or 
abnormal mobility on forced motion due to the veteran's 
lumbosacral strain, the Board will evaluate the veteran's 
disability under other, analogous rating criteria.  See 
38 C.F.R. § 4.20 (when an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous).  

The veteran's low back disorder was increased to 20 percent 
disabling, effective March 25, 1998, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  According to that Code, a 20 
percent disability evaluation is assigned for moderate 
intervertebral disk syndrome with recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  For the next higher 
40 percent disability evaluation to be warranted, there must 
be severe intervertebral disk syndrome with recurring attacks 
and intermittent relief.  For a 60 percent disability 
evaluation, there must be pronounced intervertebral disk 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk with little 
intermittent relief.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture has been essentially consistent 
over the appeal period in question.  The objective medical 
evidence of record clearly shows that the veteran's 
symptomatology has consistently met the criteria for a 20 
percent disability evaluation under Diagnostic Code 5293 
since service connection was granted effective May 13, 1996.  
The Board acknowledges that while the RO determined that 
March 25, 1998 was the date that the records documented a 
discernible increase in symptomatology, the Board notes that 
the veteran began showing symptoms consistent with a 20 
percent rating in 1996 and 1997, as demonstrated by VA 
records showing symptoms similar to radiculopathy and a 
diagnosis of left piriformis syndrome of the sciatic nerve.  
More significantly, VA medical records show that the veteran 
has recurrent flare-ups of neuropathic sciatic pain despite 
the absence of true radiculopathy.  No examiner has found the 
veteran's complaints of recurrent radicular-type 
symptomatology to be implausible or not supported by adequate 
pathology.  The medical evidence also indicates that the 
veteran experiences decreased range of motion of the lumbar 
spine particularly with flare-ups.  According to the most 
recent VA examination in May 1999, the veteran's range of 
motion was limited by 30 percent in forward flexion and in 
extension.  Other examinations also show decreased range of 
lumbar spine motion.  VA treatment records on at least one 
occasion show a trace left ankle jerk and a right ankle jerk 
of only 1+.  In addition, x-rays of the lumbosacral spine 
showed degenerative disk disease of the lumbosacral spine and 
palpation of the lumbosacral spine has elicited muscular 
tenderness and spasm.  Further, MRI reports show diffuse disk 
bulge at L4-L5 and L5-S1, with the veteran's L5-S1 disk bulge 
abutting the S1 nerve root bilaterally.  Although the 
veteran's EMG testing was negative for true radiculopathy, 
the VA medical records and examination reports clearly 
indicate that the veteran's disk bulges contact the S1 nerve 
root in such a way as to cause radicular-type pain and 
sciatic neuropathy consistent with at least moderate 
intervertebral disk syndrome.  

However, the Board's inquiry does not end here.  As noted 
above, the Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In a precedent opinion, the VA 
General Counsel has held that disabilities rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation of 
motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

In this regard, the Board has considered whether the record 
demonstrates additional functional impairment due to pain on 
use or due to flare-ups and must conclude that when such 
factors are considered, the veteran's symptomatology more 
closely resembles that of severe intervertebral disk 
syndrome.  The Board notes that the record is replete with 
incidents of recurring attacks of radicular-type symptoms 
with only intermittent relief.  Since 1996, the veteran has 
consistently reported constant radiating low back pain with 
frequent exacerbations including burning, and numbness and 
paresthesias of the left leg.  The pain on exacerbations has 
also been reported to be accompanied by weakness of back and 
lower extremities although the Board does note that, for the 
most part, motor weakness has not been shown on numerous 
examinations except on at least two occasions with respect to 
the left lower extremity.  She has during this appeal period 
carried diagnoses of chronic lumbar strain with left 
piriformis syndrome of the sciatic nerve and left iliotibial 
band syndrome.  Notably, the May 1998 examiner reported that 
while the veteran's diffuse disk bulge at L4, L5, and L5, S1 
were frequently found in the asymptomatic population, the 
veteran's L5, S1 disk bulge abutted the S1 nerve root 
bilaterally.  He noted that while the MRI is conducted with a 
patient in the supine position when the patient is immobile, 
in real life people walk in erect position as well as bend, 
twist, lean and turn, and these positions axially load the 
spine and increase pressure across the intervertebral space 
and on the disk as well as cause alterations in the spinal 
canal space relationships and dynamics.  He therefore, found 
it reasonable to expect an increase in the S1 nerve root 
abutment under dynamic situations causing a radicular type 
pain without true radiculopathy (nerve damage).  The Board 
finds the veteran's assertions of additional functional loss 
due to pain and with flare-ups is supported by adequate 
pathology shown in the record and evidenced by the visible 
behavior of the veteran on repeat examination.  Thus, the 
Board concludes that with the resolution of reasonable doubt 
in the veteran's favor, a 40 percent evaluation assigned 
under Diagnostic Code 5293 accurately reflects the actual 
degree of functional impairment demonstrated in this case.  
See 38 C.F.R. §§ 4.10, 4.40.  However, although the Board 
finds that a 40 percent rating is warranted, the 
preponderance of the evidence is against a rating in excess 
of 40 percent.  See 38 C.F.R. § 4.3.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The evidence does not 
establish that her service-connected low back disorder is 
productive of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm that is pronounced in degree.  Muscle spasm has 
generally not been shown on most of the examinations.  She 
does not have the equivalent of absent ankle jerk in her 
lower extremities.  Decreased sensation has been reported, 
but no medical professional has stated that there was an 
absence of sensation or jerk in the lower extremities.  She 
has neurological findings appropriate to the site of the 
diseased disk, but she does not have "little intermittent 
relief."  The examination reports establish that she has 
"intermittent relief," which establishes a disability that is 
no more than 40 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5289.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
residuals of fractured vertebra.  Thus, the findings do not 
warrant a 60 percent disability evaluation under Diagnostic 
Code 5285 for residuals of fractured vertebra without cord 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  
Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine; however, there is no evidence of 
ankylosis of the spine.  As such, an evaluation in excess of 
40 percent under Diagnostic Code 5289 is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the disability 
picture with respect to her low back disability is unusual or 
exceptional.  While the veteran has described in statements 
and at her hearings the impact her back disability has had on 
her ability to retain and maintain gainful employment, the 
Board finds that the 40 percent evaluation assigned in the 
decision above, is reflective of the significant degree of 
impairment the Board ascribes to her service-connected low 
back disorder.  However, while some interference with 
employment is clearly contemplated by such an award, the 
Board does not find that the record confirms marked 
interference with employment.  Neither does the record 
indicate that the veteran's low back disorder has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the evidence supports 
entitlement to a disability evaluation of 40 percent for a 
low back disorder from May 13, 1996.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for residuals of low 
back injury characterized as lumbosacral strain and lumbar 
spine disk disease is granted, from May 13, 1996.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

